ORDER

PER CURIAM.
John E. Clark appeals from a circuit court decision upholding a revocation of his driving privileges by The Director of Revenue. The Director of Revenue revoked Clark’s privileges pursuant to § 577.041, RSMo Supp.1999, after Clark refused a chemical sobriety test. Clark filed a petition for review of the Director’s action in St. Louis City Circuit Court. Following a hearing, the circuit court denied Clark’s petition. We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value.
The judgment is affirmed in accordance with Rule 84.16(b).